Defendant failed to demonstrate conclusively that plaintiff’s cause of action for false imprisonment as against it is without merit (see Martinez v City of Schenectady, 97 NY2d 78, 85 [2001]). The conflicting testimony presents issues of fact whether plaintiff was detained or remained voluntarily in the store after defendant accused her of stealing rice cakes and, if she was detained, whether the detention was conducted in a reasonable manner (see General Business Law § 218).
To the extent plaintiffs cause of action for violation of civil rights pursuant to 42 USC § 1983 is asserted against this defendant, it should be dismissed because the record is bereft of any indication that defendant was acting under color of state law (see Rodriguez v City of New York, 87 AD3d 867 [2011]).
We have considered defendant’s remaining contentions and find them unavailing. Concur — Saxe, J.E, Sweeny, Richter and Manzanet-Daniels, JJ.